Title: From George Washington to John Langdon, 3 December 1787
From: Washington, George
To: Langdon, John

 

Sir,
Mount Vernon Decr 3d 1787

I have received your letter of the 6th Ulto and am much obliged to you for the information contained in it. I am happy to find that the dispositions in your part of the Continent are so favourable to the proposed plan of Government; if the true interest of the United States was consulted I think there could be but little opposition to it in any part of the Country.
The publick papers have undoubtedly announced to you, before this, the proceedings of the legislature of this State upon the business; they have appointed the convention to meet on the first monday in June; whether putting it off to so late a period will be favourable or otherwise must be determined by circumstances, for if those States, whose conventions are to meet sooner, should adopt the plan, I think there is no doubt but they will be followed by this, and if some of them should reject it, it is very probable that the opposers of it here will exert themselves to add this to the number. I am Sir, Yr Most Obedt Hble Servt

Go. Washington

